DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 are pending and are examined herein.
Specification
The disclosure is objected to because it contains embedded hyperlinks (7 different times) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections and Interpretation
Claims 7, 11 and 13-15 are objected to because of the following informalities:  
Claim 7 recites “3.000 base pairs” which has been interpreted to say “3,000 base pairs”  
Claim 11 recites in line 3, “in siiico” which has been interpreted to say “in silico”.
Claim 13 recites in lines 10-11, “pooling and assembling said nucleic acid segments assembly units to said DNA of interest”, there should be the word “in” between “units” and “to”.
Claim 14 recites “10.000” two different times which has been interpreted to say 10,000.
Claim 15 recites “A process for manufacture a variant”, there should be the word “of” between “manufacture” and “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 6, 9 and 12are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “at least 10,000 base pairs”, and the claim also recites “at least 1,000,000 base pairs” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "said genetic element".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a plurality of genetic elements”, and therefore the claim in interpreted to say “said plurality of genetic elements”.
Claim 12 recites the limitations "said first detachable adapter sequence" and “said second detachable adapter sequence”.  There is insufficient antecedent basis for this limitation in the claim.  The claim has been interpreted to depend on claim 3 which recites the said limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Baynes et al.
Claims 1-6, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Baynes et al. (WO 2008/045380 A2, published 04/12/2008, as cited in the IDS filed 03/09/2022).
Regarding claim 1, Baynes teaches a process for manufacturing a DNA construct of interest, comprising the steps of 
- providing a template in silico DNA construct comprising a plurality of genetic elements (e.g. p. 13, L14-25; “in silico” and “silent mutations” and Claim 1 and 43); 
- subjecting said template in silico DNA construct to a computational optimization step, wherein one or more sequences inhibiting de novo DNA synthesis are removed from said template in silico DNA construct by neutral sequence change, yielding an optimized in silico DNA construct, provided that start codons are not removed or replaced (e.g. p. 13, L 24-29 and p. 45); 
- partitioning said optimized in silico DNA construct into a plurality of original in silico assembly units in a partitioning step, wherein said optimized in silico DNA construct is partitioned such that in each case two adjacent members of said plurality of original in silico assembly units share a terminal homology region, wherein one terminal homology region differs from any other (e.g. Claim 47); 
- subjecting each member of said plurality of original in silico assembly units to a computational synonymous sequence recoding step, wherein 
- one or more synonymous in silico assembly units are generated for each member of said plurality of original in silico assembly units by neutral sequence change, provided that no terminal homology region or start codon is altered, and 
- an in silico assembly variant pool comprising said member of said plurality of original in silico assembly units and said one or more synonymous in silico assembly units is generated, thereby yielding a library of in silico variant pools (e.g. Claim 45); 
- de novo synthesizing one or more members of each in silico assembly variant pool of said library of in silico variant pools, thereby yielding a library of nucleic acid assembly units; - amplifying said library of nucleic acid assembly units in an amplification step, yielding an amplified library of nucleic acid assembly units (e.g. p. 85, assembly and amplification reactions) and 
- assembling said amplified library of nucleic acid assembly units into said DNA construct of interest in vitro or in vivo in an assembly step (e.g. p. 86, last para.).
Regarding claim 2, Baynes teaches wherein said neutral sequence change comprises - neutral codon replacement within protein coding sequences, and/or - neutral base substitution, insertion, or deletion or synonymous sequence replacement within intergenic sequences (e.g. p. 45; “silent mutation libraries” section).
Regarding claims 3-4, Baynes teaches detachable adapter sequences for amplification with primer binding and cleavage sites (e.g. p. 62, L 6-15 and p. 75, L 19-21).
Regarding claim 5, Baynes teaches wherein said DNA construct of interest is a linear nucleic acid molecule, a circular nucleic acid molecule such as a plasmid, or an artificial chromosome (e.g. example 5 and Fig. 9).
Regarding claim 6, Baynes teaches said DNA construct of interest has a length of at least 10,000 base pairs, particularly of at least 1000,000 base pairs (e.g. p. 21, L 11-14).
Regarding claim 8, Baynes teaches wherein each of said terminal homology regions independently from each other has a length of 15 base pairs to 35 base pairs or above (e.g. p. 21, L 3-7; “invariant nucleotides”).
Regarding claim 9, Baynes teaches wherein said genetic element is select from an operon, a promoter, an open reading frame, an enhancer, a silencer, an exon, an intron, or a gene (e.g. example 5).
Regarding claim 10, Baynes teaches wherein said terminal homology region is comprised within a protein coding sequence or an intergenic sequence (e.g. p. 3, L 19-20; “An assembly strategy also may include identifying or selecting constant sequences that will be used to connect variant nucleic acids” and Claim 64; “one or more constant regions represent one or more exons”).
Regarding claim 12, Baynes teaches wherein - said first detachable adapter sequence is or comprises a segment adapter sequence, and said second detachable adapter sequence is or comprises a block adapter sequence; - members of each in silico assembly variant pool corresponding to the same in silico segment assembly unit have the same segment adapter sequence; members of each in silico assembly variant pool corresponding to the same in silico block assembly unit have the same block adapter sequence, - each segment adapter sequence differs from each other; and - each block adapter sequence differs from each other (e.g. p. 75, L 21-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Baynes et al.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baynes et al. (WO 2008/045380 A2, published 04/12/2008), as applied to claims 1-6, 8-10, and 12 above.
Regarding claim 7, Baynes teaches wherein each member of said plurality of original in silico assembly units independently of each other has a length in range of 500 base pairs to 3,000 base pairs (e.g. p. 20; “10-1000”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Baynes et al. and Patten et al.
Claims 1-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baynes et al. (WO 2008/045380 A2, published 04/12/2008), as applied to claims 1-10 and 12 above, and further in view of Patten et al. (WO 00/18906, published 04/06/2000, as cited in the IDS filed 03/09/2022).
Regarding claim 15, Baynes teaches a process for manufacture a variant of a DNA construct of interest, comprising the steps of 
- providing an original in silico DNA construct comprising a plurality of genetic elements (e.g. p. 13, L 14-25; “in silico” and “silent mutations” and example 5 and Fig. 9); 
- subjecting said original in silico DNA construct to a computational optimization step, wherein one or more sequences inhibiting de novo DNA synthesis are removed from said template in silico DNA construct by neutral sequence change, yielding an optimized original in silico DNA construct, provided that start codons are not removed or replaced (e.g. example 5 and Fig. 9);
- partitioning said optimized in silico DNA construct into a plurality of original in silico assembly units in a partitioning step, wherein said optimized in silico DNA construct is partitioned such that in each case two adjacent members of said plurality of original in silico assembly units share a terminal homology region, wherein one terminal homology region differs from any other (e.g. example 5 and Fig. 9); 
- subjecting each member of said plurality of original in silico assembly units to computational recoding step (e.g. example 5, Fig. 9), wherein 
- de novo synthesizing one or more members of each in silico assembly variant pool of said library of in silico variant pools and one or more members of each in silico mutant pool of said library of in silico mutant pools, thereby yielding a library of nucleic acid assembly units (e.g. example 5, p. 83, L 16-17); 
- amplifying said library of nucleic acid assembly units in an amplification step, yielding an amplified library of nucleic acid assembly units (e.g. example 5, p. 83, L 16-17); and 
- assembling said amplified library of nucleic acid assembly units to said variant of a DNA construct of interest in vitro or in vivo in an assembly step (e.g. example 5, p. 83, L 19-20).
Baynes does not teach wherein the computational recoding step is a mutating sequence step wherein the assembly units are generated by non-neutral sequence change.  However, Patten does teach non-neutral sequence change (e.g. abstract; “non-conservative modifications of coding sequences”).  
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Baynes method of DNA synthesis with the teaching of Patten to utilize non-conservative sequence changes.  One would have been motivated to do so because Patten teaches “Additional sequence diversity is provided by generating nucleic acids with non-overlapping non-conservative substitutions in each of the codon altered nucleic acids” and that the changes may “produce a detectable improvement” as well as “This modification of core amino acids provides minor differences in encoded proteins, while changing the mutational spectrum of the resulting nucleic acid, thereby increasing sequence diversity” as per p. 21 last two paragraphs.  Baynes has an interest in sequence diversity (as per example 1) since they synthesize variant pools and assess for diversity (e.g. p. 75-76). The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Baynes and Patten are in the same field of endeavor of DNA Library synthesis. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639